DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 01/03/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Rejection under 35 USC 112(a) is added in view of amendments. 
Interpretation under 35 USC 112(f) is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 01/03/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 112(a) Examiner notes that the Specification does not contain support for simultaneously obtaining two-dimensional image data and imaging plane phase differential information, please see detailed analysis below.
Regarding the newly amended independent claims Examiner finds that the Hoyos reference teaches the claim language, “an image sensor for simultaneously obtaining two-dimensional image data and imaging plane phase differential information of the face of the authentication target by one time of photographing for the optical image of the authentication target” (¶ 0071 teaches a CCD image sensor for capturing the image. ¶ 0177-0179 teaches using the 2D image sensor and its ability to 
Claim 2 is rejected under 35 USC 103 in view of amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The newly amended independent claims require “an image sensor for simultaneously obtaining two-dimensional image data and imaging plane phase differential information of the face of the authentication target by one time of photographing for the optical image of the authentication target.” 
Examiner notes that the Specification does not contain support for simultaneously obtaining two-dimensional image data and imaging plane phase differential information and does not contain support for obtaining by one time of photographing. As Applicant points out Fig. 3, has a step S130 for “photograph authentication target” and a step S140 for “obtain two-dimensional image data and imaging plane phase differential information.” Examiner notes that this is in no way a teaching or implication that the image acquisitions happen simultaneously, or at ‘one time of photographing.’ It is simply an instance where the Specification does not go into the level of detail required to describe the timing here and instead uses the single steps of S 130 and S 140 to describe multiple processes, without specifying whether they are happening sequentially, simultaneously, or how they are happening at all. See especially, step S 140 “obtain two-dimensional image data and imaging plane phase differential information.” There is no indication anywhere that these two imaging data are acquired simultaneously.
Applicant acknowledges “Applicant's specification does not clearly describe that the image sensor can obtain both of the two-dimensional image data and the imaging plane phase differential information of the face of the authentication target by one time 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyos (US PGPub 2016/0117544).
Regarding claim 1, Hoyos discloses a face authentication device (Hoyos ¶ 0177 teaches a system for face authentication which uses a 2D image for biometric face authentication along with a ‘depth of focus’ technique to extract three-dimensional data from a subject’s face to provide an additional measure of authenticity.), comprising:
a non-volatile storage medium storing at least one three- dimensional face information; (¶ 0179 teaches the process of verifying liveness by generating a model from 3D face information based on a depth of focus technique and then comparing the model to a stored model of a facial periocular region to verify authenticity. ¶ 0061 teaches using a non-volatile computer readable storage medium.)
at least one lens for forming an optical image containing a face of an authentication target; (¶ 0071 teaches a camera and lens for forming an optical image of a user’s face for authentication.)
an image sensor for simultaneously obtaining two-dimensional image data and imaging plane phase differential information of the face of the authentication target by one time of photographing for the optical image of the authentication target; and (¶ 0071 teaches a CCD image sensor for capturing the image. ¶ 0177-0179 teaches using the 2D image sensor and its ability to automatically focus on various imaging planes of differential depth when obtaining images of a user’s face. This imaging plane phase differential information is used to extract 3D depth information. Thus, the imaging plane phase differential information is a collection of two-dimensional image data acquired as described in ¶ 0179. The constituent two-dimensional image frames and the collection 
a processor for performing a three-dimensional face authentication for the authentication target by collating the face of the authentication target with the three-dimensional face information stored in the non-volatile storage medium based on the two-dimensional image data and the imaging plane phase differential information obtained by the image sensor. (¶ 0179 teaches using the obtained 3D depth information about the entire structure of the facial periocular region and collate against a previously stored model of a periocular region. This provides verification that the depth is consistent with a live face as opposed to a printed face photo. See processor at ¶ 0061.)
Regarding claim 3, Hoyos discloses the face authentication device as claimed in claim 1, wherein the processor creates three-dimensional face information of the authentication target from the two-dimensional image data and the imaging plane phase differential information, (¶ 0179 and Fig. 11 teach the 2D facial image information to obtain the three-dimensional information. The eye capture process and autofocus sweep both use 2D images. To generate the 3D information, 2D data is used in conjunction with the focus information from various imaging planes of differential depth.)
wherein the face authentication processing part performs the three-dimensional face authentication for the authentication target based on the three-dimensional face information of the authentication target. (See rejection of claim 1.)
Regarding claim 4, Hoyos discloses the face authentication device as claimed in claim 3, wherein the processor performs the three-dimensional face authentication for 
Regarding claim 5, Hoyos discloses the face authentication device as claimed in claim 4, wherein the three-dimensional feature contains at least one of a height of a nose, a shape of the nose, a depth of a hollow around an eye and distances between each part of a face in a depth direction. (¶ 0179 teaches obtaining three-dimensional features relating to the depth of a hollow around an eye.)
Claim 6 is the method corresponding to device claim 1. The device performs the method steps. Remaining limitations are rejected similarly. See detailed analysis above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US PGPub 2016/0117544).
Regarding claim 2, Hoyos discloses the face authentication device as claimed in claim 1, wherein the processor further performs a two-dimensional face authentication for the authentication target by using the two-dimensional image data of the face of the authentication target and outputs a signal indicating that a face authentication for the authentication target is successful when both of the two-dimensional face authentication and the three-dimensional authentication for the authentication target are successful. (Prior to performing the above-described 3D authentication Hoyos teaches performing a 2D authentication. See ¶ 0083 and Fig. 5. The authentication notification only happens after both 2D authentication and the 3D liveness authentication pass.)
Hoyos does not expressly disclose that the two-dimensional images used in the two-dimensional authentication are the specific two-dimensional images which were simultaneously obtained with the imaging plane phase differential information. As noted above, Hoyos does teach a separate 2D authentication and also teaches a 3D authentication with simultaneously obtained 2D images. It would have been obvious to 

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661    
                                                                                                                                                                                         
/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661